The opinion of the Court was delivered by
Duncan J.
The judgment should be reversed, because it does not appear by the indictment, thát any felony was committed, or intended to be committed, the charge of felony being too vague and uncertain, viz. that “ the defendant feloniously stole, ,took, and carried away sundry promissory notes for the payment of money, of the value of eighty dollars, of the goods and chattels of the said Abraham Miller.” The notes should have been more particularly described, and it should have been set forth, that the money was unpaid on them.
Judgment reversed.